Citation Nr: 1020219	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-18 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to May 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

In January 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for tinnitus must be remanded for additional development.  
Such remand is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he 
is afforded every possible consideration.

VA has a duty to assist the Veteran in developing his claims.  
This duty includes providing a medical examination or 
obtaining a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
A medical examination and/or medical opinion is necessary 
when there is:  (1) competent evidence that the Veteran has a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that he suffered an 
event, injury or disease in service or manifested certain 
diseases during an applicable presumption period; (3) an 
indication that the current disability or symptoms may be 
associated with service or with another service-connected 
disability; and (4) insufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. 79.

The Veteran contends that he has bilateral hearing loss and 
tinnitus related to his service for two main reasons.  First, 
he contends that his exposure to loud noises from weapons 
fire and to cold weather at basic training and in Korea 
caused his audiological problems.  He notes that although his 
DD-214 reflects that he was a PX Clerk, he was in close 
vicinity to weapons fire and periodically had to qualify to 
carry a weapon because he spent most of his time in Korea 
driving trucks.  Second, the Veteran contends that his 
audiological problems began after the in-service removal of 
several of his teeth.  He also indicates that he was not 
provided with ear protection during his service.

Service treatment records regarding the Veteran unfortunately 
were damaged by a fire at the National Personnel Records 
Center (NPRC) in 1973.  Only portions of these records 
survived and are before the Board.  They do not reveal that 
the Veteran complained of, sought treatment for, or was 
diagnosed with any audiological problems.

Private treatment records from Dr. L.C. at Newport Audiology 
Centers dated in 2006 and 2007 reflect the Veteran's reports 
of experiencing bilateral tinnitus and bilateral hearing loss 
since he left the military.  They also reflect diagnoses of 
sensorineural hearing loss with respect to each ear that 
appears to rise to the level of a "disability" for VA 
purposes.  38 C.F.R. § 3.385 (2009).  Finally, these records 
document Dr. L.C.'s opinion that "the sharp slope [in the 
Veteran's hearing] between 2000 Hz and 3000 Hz bilaterally is 
compatible with exposure to noise, commonly seen in military 
service prior to the use of hearing protection."

A review of the claims file reveals that to date, VA has 
neither afforded the Veteran a medical examination nor 
solicited a medical opinion regarding his claims.  In light 
of the above evidence, the Board finds that fulfillment of 
VA's duty to assist requires the provision of such a medical 
examination and opinion.  The Veteran's complaints of 
bilateral tinnitus and diagnoses of sensorineural hearing 
loss in each ear are contained in private treatment records 
from Newport Audiology Centers.  Service treatment records do 
not indicate that the Veteran experienced audiological 
problems.  The Veteran, however, indicated that he had in-
service noise exposure and dental work resulting in 
audiological problems.  He further indicated that he has 
experienced such problems since service, and that he was not 
given ear protection during service.  The Veteran is 
competent to describe such in-service events as well as the 
onset of his symptomatology.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanon v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Dr. L.C., the Veteran's physician at 
Newport Audiology Centers, has opined that the Veteran's 
bilateral hearing loss is compatible with exposure to noise 
such as that commonly seen in the military prior to the use 
of hearing protection.  As such, the Board has evidence of a 
potential nexus between the Veteran's audiological 
disabilities and his service but does not have sufficient 
competent medical evidence to render decisions on his claims.  
A remand therefore is necessary to arrange for the Veteran to 
undergo an audiological examination and for etiology opinions 
to be rendered regarding any hearing loss or tinnitus found 
to be present.

VA's duty to assist the Veteran in the development of his 
claims also includes making reasonable efforts to help him 
procure pertinent records, whether or not they are in Federal 
custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).  Here, the claims file 
reveals that there may be relevant treatment records 
regarding the Veteran's claims which have not been obtained.

Treatment records from the VA Community Based Outpatient 
Clinic (CBOC) in Santa Maria, California, dated from April 
2008 to September 2008 have been associated with the claims 
file.  These records reflect that the Veteran has received 
ongoing treatment from VA for audiological problems.  
However, no VA treatment records dated after September 2008 
are currently before the Board.  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Requests for the Veteran's 
treatment records from the Santa Maria, California, VA CBOC 
dated after September 2008 must be made on remand for this 
reason and because these records are potentially relevant to 
the Veteran's claims.

Private treatment records from Dr. L.C. at the Newport 
Audiology Centers also have been associated with the claims 
file, as noted above.  These records include a May 2006 
letter from Dr. L.C. to Dr. A.H.  In this letter, Dr. L.C. 
thanks Dr. A.H. for referring the Veteran for an audiological 
evaluation and noted her recommendation that the Veteran 
discuss the evaluation results with his personal physician.  
An April 2008 VA treatment record reflects that the Veteran 
reported that Dr. A.H. is his primary doctor.  The Board 
infers from these records that the Veteran may, at the very 
least, have discussed his audiological problems with Dr. A.H.  
Yet no treatment records from Dr. A.H. are currently before 
the Board.  A review of the claims file does not reveal that 
any attempts have been made to obtain such records.  On 
remand, the RO shall endeavor to procure treatment records 
regarding the Veteran from Dr. A.H. because, like above, they 
are potentially relevant to the Veteran's claims.

All private treatment records from Dr. A.H and VA treatment 
records dated after September 2008 from the CBOC in Santa 
Maria, California, along with any other pertinent records 
identified by the Veteran during the course of this remand, 
shall be made available to and reviewed by the examiner who 
conducts the Veteran's new audiological examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Attempt to obtain and associate 
with the claims file the Veteran's 
treatment records from the VA CBOC in 
Santa Maria, California, dated after 
September 2008.  All attempts to obtain 
the records must be documented in the 
claims file.  If no such records exist, 
the claims file shall be documented 
accordingly.

2.  After securing the proper 
authorization, attempt to obtain and 
associate with the claims file 
treatment records pertaining to the 
Veteran from Dr. A.H.  All attempts to 
obtain the records must be documented 
in the claims file.  If no such records 
exist, the claims file shall be 
documented accordingly.

3.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file, after securing any 
necessary proper authorization, 
additional pertinent records identified 
by the Veteran during the course of 
this remand.

4.  After completion of the above 
development, arrange for the Veteran to 
undergo an audiological examination to 
determine the nature, extent, onset, 
and etiology of any hearing loss and/or 
tinnitus found to be present.  The 
claims file shall be made available to 
and reviewed by the examiner.  The 
examiner shall note such review, and 
identify important medical and lay 
evidence gleaned therefrom, in an 
examination report.

The examiner then shall obtain from the 
Veteran a full history of his noise 
exposure and audiological 
symptomatology.  A Maryland CNC 
controlled speech discrimination test 
and a puretone audiometry test, along 
with all other tests, studies, or 
evaluations deemed necessary, shall be 
performed.  All findings shall be 
reported in detail.

Next, the examiner shall ascertain 
whether the Veteran has a hearing loss 
disability and/or a tinnitus 
disability.  For each such disability 
diagnosed, the examiner shall opine as 
to whether it is at least as likely as 
not (a 50 percent or greater 
probability) that the disability had 
its onset during service or otherwise 
is related to service, including to any 
noise exposure in service.  A complete 
rationale for all opinions expressed 
shall be provided by the examiner in 
the examination report.  In this 
regard, the examiner should comment on 
the October 2007 opinion of Dr. L.C.

5.  Then readjudicate the Veteran's 
claims.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative shall be provided 
with a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

